Citation Nr: 0840933	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a back disability.  

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disability (claimed as a stomach condition).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to March 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from May 2004 and October 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran's claims were denied by the Board 
in January 2007.  The veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
The attorney for the appellant and the Secretary of Veterans 
Affairs filed a Joint Motion for Remand in July 2008 vacating 
and remanding the Board decision.  By Order of the Court in 
July 2008, the claim was returned to the Board.  

In May 2006, the veteran testified in a Travel Board hearing.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.  In September 2008, the veteran 
was informed that the Veterans Law Judge who conducted the 
May 2006 hearing was no longer employed by the Board.  The 
veteran was informed that he had the right to another hearing 
pursuant to 38 C.F.R. § 20.717 (2008).  The veteran did not 
respond to the September 2008 letter, therefore, the Board 
will proceed with appellate review.  

The issues of service connection for a back disability and 
service connection for a gastrointestinal disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.	By an unappealed December 1999 rating decision, the RO 
denied the veteran's claim for service connection for a 
gastrointestinal disability because there was no medical 
evidence of a disability.  

2.	Evidence received subsequent to the December 1999 RO 
decision is evidence not previously submitted to the RO.  The 
evidence relates to an unestablished fact necessary to 
substantiate the claim and presents a reasonable possibility 
of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.	The December 1999 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  

2.	New and material evidence has been submitted and the claim 
of entitlement to service connection for a gastrointestinal 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal by 
reopening the veteran's claim for service connection for a 
gastrointestinal disability.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran's claim for 
service connection for a gastrointestinal disability was 
denied by the RO in December 1999 because the evidence of 
record did not show a diagnosis of a stomach disability.  The 
veteran did not appeal this decision and the decision became 
final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  The Board will address the evidence 
submitted since the December 1999 RO decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2008).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In December 1999, the RO reviewed the service medical 
records.  The RO found that there was no medical evidence of 
record showing a diagnosis of a gastrointestinal disability 
that could be related to service.  

Since the December 1999 RO decision, additional medical 
evidence was submitted.  In VA treatment records dated in 
June 2004 the veteran was diagnosed with irritable bowel 
syndrome (IBS).  

The Board finds that the VA medical evidence providing a 
diagnosis of IBS is new and material.  A diagnosis of IBS is 
new because it was not previously considered by the RO.  The 
diagnosis of a disability, IBS, also relates to the 
unestablished fact necessary to substantiate the veteran's 
claim for service connection that was absent in the prior RO 
decision.  The VA treatment records are also not cumulative 
or redundant of the evidence of record at the time of the 
December 1999 RO decision.  Furthermore, as the veteran has a 
current diagnosis of a disability, the Board finds that the 
new evidence raises a reasonable possibility of 
substantiating the claim.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection for a gastrointestinal disability is reopened and 
the Board will proceed to evaluate the merits of the claim on 
the basis of all evidence of record.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) citing Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is required 
to decide whether new and material evidence has been received 
preliminarily to addressing merits).  This issue is further 
addressed in the remand portion of this decision.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a gastrointestinal 
disability is reopened.  


REMAND

The Board finds that this matter must be remanded pursuant to 
the Joint Motion for Remand for additional development.  

First, regarding the veteran's claim for service connection 
for his back disability, the joint motion indicated that the 
November 2004 VA examination was inadequate concerning the 
etiology of the veteran's back disability.  The joint motion 
indicated that the examiner did not address the abnormal 
clinical evaluation of the veteran's back in the separation 
examination, the prior medical record, the lay evidence and 
did not address the continuity of symptoms since service.  

Second, the joint motion indicated that the Board failed to 
order a VA examination to determine the etiology of the 
veteran's gastrointestinal disability.  As the veteran's 
claim is now reopened, the Board finds that this claim must 
be remanded pursuant to the joint motion to determine the 
etiology of the veteran's gastrointestinal disability.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of the current back disability.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  The examination 
report should also include that the 
examiner specifically reviewed the service 
medical records, the veteran's medical 
history, the lay evidence of record and 
the continuity of symptoms after service.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should state whether the veteran's 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service.  

2.	The veteran should also be scheduled 
for a VA examination with the appropriate 
medical specialist to determine the 
etiology of any gastrointestinal 
disability, including IBS.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should state whether the veteran's 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service.  

3.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


